      Case 3:19-cv-01654-LC-EMT Document 30 Filed 01/25/21 Page 1 of 2



                                                                           Page 1 of 2
                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

JARED ANDERSON,
    Petitioner,

vs.                                           Case No.: 3:19cv1654/LAC/EMT

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS,
     Respondent.

___________________________________/

                                      ORDER

      The chief magistrate judge issued a Report and Recommendation on

December 22, 2020 (ECF No. 29). The parties were furnished a copy of the Report

and Recommendation and afforded an opportunity to file objections pursuant to

Title 28, United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

29) is adopted and incorporated by reference in this order.

      2.     The petition for writ of habeas corpus (ECF No. 1) is DENIED.
       Case 3:19-cv-01654-LC-EMT Document 30 Filed 01/25/21 Page 2 of 2



                                                                     Page 2 of 2
       3.     A certificate of appealability is DENIED.

       DONE AND ORDERED this 25th day of January, 2020.



                                   s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:19cv1654/LAC/EMT
